IN THE SUPRElVIE COURT OF THE STATE OF DELAWARE

MILTON E. TAYLOR §
§ No. 677, 2014
Defendant-Below, §
Appellant, §
§ Court Below — Superior Court
v. § of the State of Delaware
§ in and for New Castle County
STATE OF DELAWARE, § Cr. ID No. 0003016874
§
Plaintiff~Below, §
Appellee. §

Submitted: August 7, 2015
Decided: August 26, 2015

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
0 R D E R

This 26th day of August, 2015, it appears to the Court as follows:

(1) This Court affirmed the Superior Court’s denial of Taylor’s ﬁrst
motion for post-conviction relief.1 Thereafter, the Superior Court issued a new
execution date for Taylor, in compliance with Superior Court Criminal Rule
61(l)(6) and Delaware Supreme Court Administrative Directive No. 131.

(2) On February 10, 2012, Taylor moved for, and the United States
District Court for the District of Delaware granted, a stay of his execution pursuant

to 28 U.S.C. § 2251 in order to pursue federal habeas relief.2 In June 2013, Taylor

1 Taylor v. State, 32 A.3d 374 (Del. 2011).
2 Stay Order, Taylor v. Danberg, No. 11—1251-GMS (D. Del. Feb. 10, 2012).

ﬁled an amended petition for a writ of habeas corpus in the District Court, which
the State answered. After receiving a 120-day extension of time, Taylor moved the
District Court to stay and hold in abeyance his federal proceedings to allow him to
return to State court to exhaust his claims. The District Court granted Taylor’s
motion,3 and the State’s appeal of that decision is now pending in the United States
Court of Appeals for the Third Circuit“

(3) On November 26, 2014, Taylor ﬁled a second motion for post—
conviction relief in the Superior Court. The Superior Court rejected the ﬁling,
asserting that because the habeas case is pending in federal court and under a stay
order issued by that court, the Superior Court “does not have authority to consider
it further.”

(4) On December 5, 2014, Taylor ﬁled his notice of appeal from Superior
Court’s November 26, 2014 order. The same day, this Court issued a notice to
show cause why the matter should not be dismissed pursuant to Supreme Court
Rule 29(b) based upon this Court’s lack of jurisdiction to entertain an interlocutory

appeal in a criminal proceeding. Both Taylor and the State have addressed the

notice to show cause.

3 Order, Taylor v. Danberg, No. 11—1251-GMS (D. Del. Apr. 14, 2014).
4 Taylor v. Comm ’r Del. Dep ’r ofCorr., No. 14-9000 (3d Cir.).
5 State v. Taylor, No. 003016874,1i 3 (Del. Super. Ct. Nov. 26, 2014).

2

(5) The original question posited by this Court’s rule to show cause was
whether this matter should be dismissed based upon this Court’s lack of
jurisdiction to entertain a criminal interlocutory appeal.6

(6) Taylor argues that the November 26 Superior Court order is a final
judgment because it resolved the only question at issue, whether he could initiate a
successive post-conviction proceeding. According to Taylor, with his second post-
conviction motion rejected for ﬁling, there was no action pending before the
Superior Court, nothing leﬁ to decide and, therefore, nothing from which he could
have taken an interlocutory appeal.

(7) The Superior Court’s refusal to ﬁle Taylor’s motion is not a ﬁnal
judgment in a criminal proceeding. In fact, it is not even an interlocutory ruling
because the rejection of Taylor’s proposed successive post-conviction ﬁling meant
that no proceeding was even commenced or docketed in the Superior Court. If
Taylor wants to challenge the Superior Court’s rejection of his ﬁling, the proper
course of action is to seek a writ of mandamus.

(8) The Delaware Constitution confers original jurisdiction on this Court
to issue writs of mandamus to the Superior Court.7 We note, however, that this
Court will not issue a writ of mandamus “to compel a trial court to perform a

particular judicial function, to decide a matter in a particular way, or to dictate the

6 Rash v. State, 318 A.2d 603, 604 (Del. 1974).
7 DEL. CONST. art. I'V, § 11(5).

558

control of its docket. Rather, this Court will issue a writ of mandamus to a trial

court only when the petitioner can show that there is the “clear right to the
performance of the duty at the time of the petition, no other adequate remedy is
available, and the trial court has refused or failed to perform its duty.”9

NOW, THEREFORE, IT IS HEREBY ORDERED that this matter is

DISMISSED.

BY THE COURT:

Justice % g

8 In re Brookins, 736 A.2d 204, 206 (Del. 1999) (citing In re Bordley, 545 A.2d 619, 620 (Del.
1988)).
9 Id. (citing In re Haskins, 551 A.2d 65, 66 (Del. 1988)).

4